DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2002125638) in view of the combination of Stone (2003/0152642) and Villagran (2003/0059514).

Independent claim 1
Yamada teaches methods of making beverages (0001).

Glucosamine
Yamada teaches the beverage comprise a glucosamine salt for joint strengthening (0001), including amounts of 0.5 to 5 gram per beverage (see above Test Example 1), and shows that beverages are made having a total volume of 200 ml (i.e. about 200 g), which makes obvious the use of about 0.25 to 2.5 mass % of glucosamine, which encompasses the claim of 1.0 mass% or more of glucosamine.
Yamada is not explicit on the weight of the beverage made.
Stone also teaches methods of making beverages with glucosamine (0022, 0024) for treating/promoting healthy joints (0003).
Stone shows examples of using glucosamine HCl in amounts of about 2.4 wt%(see Table 5, Ex, 8-10), which encompasses the claim of 1.0 mass% or more of glucosamine.
The examiner takes Official Notice that glucosamine HCl is known for its high purity of about 99%, therefore Stone provides over 1 mass%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising glucosamine for treating joints, as Yamada, to include 1.0 mass% or more of glucosamine, as claimed, because Stone illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including beverages comprising glucosamine for treating joints (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Stone shows that by using said amounts of glucosamine, that there is a benefit of promoting joint health.





Calcium 
Yamada, provides that the beverages comprise calcium (0038 and Table 11), however, does not discuss the use of the specifically claimed amount, 0.15 mass% or more of calcium.
Villagran also teaches methods of making beverages (0001) comprising glucosamine (Ex. 6), and further provides the use of nutrients, including minerals (0086) including calcium (0101) in an amount of zero to 5 mass% or wt% (0118) which encompasses 0.15 mass% or more of calcium, as claimed.
Villagran teaches that such minerals should be used because they are recommended by the National Academy of Sciences-National Research Council (0086), although it is not written down, one in the art of supplementation would understand that calcium provides health benefits to the consumer.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising glucosamine and calcium, as the modified teaching above, to include the specifically claimed amount of calcium 0.15 mass% or more, as claimed, because Villagran illustrates that the art finds encompassing amounts of calcium as being suitable for similar intended uses, including making beverages comprising glucosamine and calcium (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and further although it is not written down, one in the art of supplementation would understand that calcium provides health benefits to the consumer.

Malic acid
Yamada teaches the beverages comprise any organic acids, including malic acid (about 0031).

Citric acid
Yamada teaches the beverages comprise any organic acids, including citrate (i.e. citric acid) (about 0027, 0031).

Phosphoric acid
The modified teaching, in Villagran, provides that the food acids used, include phosphoric acid (0048).

pH
Yamada teaches the beverages have a pH of 2 to 5, which encompasses the claimed pH of 3.0 to 3.4.  

Collagen peptide
Yamada teaches the use of collagen peptide (ab.), which anticipates the use of the claimed component.  


The modified teaching, in Yamada, provides the use of about 0.1 to 10 grams of collagen peptide in a beverage and shows beverages sizes of 200 grams (i.e. 200 ml) (see Example 1), which encompasses the claim of at least 4.0 mass %.

Dependent claims
As for claim 2, the modified teaching, in Stone, provides glucosamine HCl in amounts of about 2.4 wt% (see Table 5, Ex, 8-10), which encompasses the claim of 1.8 mass% or more of glucosamine.  

As for claim 3, the modified teaching, in Villagran, provides zero to 5 mass% or wt% calcium (0118) which encompasses the content of calcium is 0.25 mass% or more.  

As for claim 4, Yamada teaches the use of collagen peptide (ab.), which anticipates the use of peptide, as claimed.

As for claim 5, Yamada teaches the use of acetic and ascorbic acids (about 0027, 0031), as claimed.

As for claim 6, Yamada teaches the use of about 0.1 to 10 grams of collagen peptide in a beverage and shows beverages sizes of 200 grams (i.e. 200 ml) (see Example 1).  0.1 to 10 grams in 200 grams is about 0.05 to 5 wt/mass % which makes obvious and encompasses the claim of between 4.0 and 10 mass %.

As for claim 7, Yamada teaches the beverages have a pH of 2 to 5, which encompasses a pH of the beverage of 3.1 to 3.3.  

As for claim 8, the modified teaching, in Stone, provides the use of glucosamine HCl (see Table 5, Ex, 8-10), which encompasses the claim wherein glucosamine or a salt thereof is glucosamine hydrochloride.  

As for claim 9, the modified teaching, in Villagran, provides that the food acids used, include phosphoric acid (0048); and the teaching does not restrict the amount used, therefore provides an open amount with encompasses the use of 0.2 to 3.0 mass% of phosphoric acid.

As for claim 10, Yamada teaches that the content of malic acid is unlimited (Ex. 1), which encompasses 0.2 to 2.0 mass%, as claimed.  

As for claim 11, Yamada teaches that the content of citric acid is unlimited (Ex. 1), which encompasses 0.05 to 1.0 mass%, as claimed.  

As for claim 12, Yamada teaches that the content of malic and citric acids are unlimited (Ex. 1). 

The modified teaching, in Villagran, provides that the food acids used, include phosphoric acid (0048) and does not restrict the amount used.
Therefore, the modified teaching, provides amounts of phosphoric acid, malic acid, and citric acid that with respect to the total content of phosphoric acid, malic acid, and citric acid, encompass 40 to 70 mass% of phosphoric acid, 20 to 50 mass% of malic acid, and 3 to 20 mass% of citric acid, as claimed.

As for claim 13, the modified teaching, in Villagran provides that the beverage comprises vitamin D (0087).  

As for claim 14, the modified teaching, in Stone, teaches that the beverages include pre-packaged types (0003); further it would reasonable to expect that similar compositions have similar intended uses, including being a packaged beverage, as claimed.

As for claim 15:
On volume: The modified teaching, in Yamada, provides beverages sizes of 200 grams (i.e. 200 ml), as discussed above, which provides that the beverage comprises a portion of the serving that read on a volume of the beverage is 50 (25%) to 100 ml (50%).



On glucosamine content: The modified teaching, in Stone, provides 2.4 wt% of glucosamine HCl (e. g. about 99 % pure) (see Table 5, Ex, 8-10), and shows that this amount is about 33 to 35 lbs. (about 15K to 16K grams) which encompasses the claim of 1250 mg (1.25 grams) or more of glucosamine.

On calcium content: The modified teaching, in Villagran, provides zero to 5 mass% or wt% calcium (0118).  Given there is a 100 ml volume (i.e. 100 gram) of beverage, as shown in the modified teaching in Yamada and discussed above, 0 to 5 wt% would be 0 to 5 grams, which encompasses 180 mg or more of calcium, as claimed.

On collagen peptide content: The modified teaching, in Yamada, teaches the use of about 0.1 to 10 grams of collagen peptide in a beverage.  Given there is a 100 ml volume (i.e. 100 gram) of beverage, as shown in the modified teaching in Yamada and discussed above, there would be 0.05 to 5 grams of collagen peptide in 100 ml volume, which encompasses 3000 mg or more of collagen peptide, as claimed.

As for claim 16, Yamada teaches the use of about 0.1 to 10 grams of collagen peptide in a beverage and shows beverages sizes of 200 grams (i.e. 200 ml) (see Example 1).  0.1 to 10 grams in 200 grams is about 0.05 to 5 wt/mass % which makes obvious and encompasses the use of:

between 4.0 and 8.0 mass %, as in claim 16; and 
between 4.0 and 6.0 mass %, as in claim 17.

As for claim 18, the modified teaching, in Villagran, teaches the calcium, includes: calcium hydroxide (0046, 0117), as claimed.  

As for claim 19, the modified teaching, in Villagran, teaches the calcium, includes: calcium lactate (0117), as claimed.  

As for claim 20, Yamada teaches the use of sweeteners (about para. 30), a vitamins and minerals (Example 1), a flavor (0023), and many of the other claimed options.

Response to Arguments
It is asserted, that in the Office Action, Claims 1-15 are objected to for allegedly failing to use proper formatting (where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation). 
Without acquiescing to the merits of the objection and solely to advance prosecution of the present application, independent Claim 1 is amended so that each element has been separated by a line indentation. Accordingly, the objection to Claims 1-15 should be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

It is asserted, that in the Office Action, Claims 6 and 14 are rejected under 35 U.S.C. §112(d) as allegedly being of improper dependent form. Specifically, the Patent Office alleged that "Claim 6 requires that a total content of collagen, gelatin, collagen peptide, and collagen-derived amino acid, and Claim 6 fails to further limit its base claim" and that "the matter of packaging [of Claim 14] fails to further limit a beverage itself [in Claim 1]." See Office Action, page 3. 
Without acquiescing to the merits of the rejection and solely to advance prosecution of the present application, Claim 6 is amended to recite that "a total content of the component is between 4.0 mass % of the beverage and 10 mass % of the beverage"; and Claim 14 is amended to recite that "the beverage is a packaged beverage." Accordingly, the rejection to Claims 6 and 14 should be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated, and said rejections are not re-issued herein.

It is asserted, that the previous rejection does not address the claims as currently amended.
In response, please see the modified rejection above, necessitated by said amendments.


It is asserted, that Yamada does not teach a pH of 2 to 5 in the beverages taught because as shown in Table 2 of Yamada, the ideal beverages were obtained with pH in a range of 2.20-2.90 (e.g., Examples A, B and C). Thus, contrary to the Patent Office's allegation, Yamada discloses or suggests its beverages having a pH of 2.20-2.90. 
As demonstrated in the specification, since glucosamine is unstable at a high pH, the pH of a beverage containing glucosamine needs to be low. See specification, paragraph [0040]. As specifically shown in Examples of the present invention, even if the pH of a beverage is adjusted to an acidic pH, it is still insufficient for stabilizing glucosamine when the pH is about 3.6 so that the pH needs to be even lower. However, when the beverage is allowed to have even lower pH, it is likely to cause a precipitate to be formed in the beverage, and make the beverage bitter and astringent. See specification, Example 1. Thus, the recited pH range of 3.0-3.4 of the present invention is critical for maintaining the recited concentration of glucosamine in a stable condition and preventing the reciting concentration of calcium and the at least component from precipitating. 
Starting from Yamada's pH of 2.20-2.90, it would not be obvious for the skilled artisan to simply increase the pH as the glucosamine becomes unstable at the increasing pH level. Further, Yamada fails to provide any reason or motivation to increase its pH while still maintaining the recited concentration of glucosamine in a stable condition. 
The other references Stone and Villagran alone or in combination fail to remedy the deficiency of Yamada regarding the recited pH range of 3.0-3.4. 
In response, Yamada is clear that the beverage taught has a pH of 2 to 5 (see about para. 0021), therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793